 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                 Entered02/12/21
                                                           04/07/2112:44:28
                                                                    17:04:33 Desc
                                                                              Desc
                     ExhibitExhibit
                             C: APOCB Part
                                        Page4 13Page
                                                 of 331 of 21
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                 Entered02/12/21
                                                           04/07/2112:44:28
                                                                    17:04:33 Desc
                                                                              Desc
                     ExhibitExhibit
                             C: APOCB Part
                                        Page4 14Page
                                                 of 332 of 21
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                 Entered02/12/21
                                                           04/07/2112:44:28
                                                                    17:04:33 Desc
                                                                              Desc
                     ExhibitExhibit
                             C: APOCB Part
                                        Page4 15Page
                                                 of 333 of 21
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                 Entered02/12/21
                                                           04/07/2112:44:28
                                                                    17:04:33 Desc
                                                                              Desc
                     ExhibitExhibit
                             C: APOCB Part
                                        Page4 16Page
                                                 of 334 of 21
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                 Entered02/12/21
                                                           04/07/2112:44:28
                                                                    17:04:33 Desc
                                                                              Desc
                     ExhibitExhibit
                             C: APOCB Part
                                        Page4 17Page
                                                 of 335 of 21
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                 Entered02/12/21
                                                           04/07/2112:44:28
                                                                    17:04:33 Desc
                                                                              Desc
                     ExhibitExhibit
                             C: APOCB Part
                                        Page4 18Page
                                                 of 336 of 21
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                 Entered02/12/21
                                                           04/07/2112:44:28
                                                                    17:04:33 Desc
                                                                              Desc
                     ExhibitExhibit
                             C: APOCB Part
                                        Page4 19Page
                                                 of 337 of 21
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                 Entered02/12/21
                                                           04/07/2112:44:28
                                                                    17:04:33 Desc
                                                                              Desc
                     ExhibitExhibit
                             C: APOCB Part
                                        Page4 20Page
                                                 of 338 of 21
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                 Entered02/12/21
                                                           04/07/2112:44:28
                                                                    17:04:33 Desc
                                                                              Desc
                     ExhibitExhibit
                             C: APOCB Part
                                        Page4 21Page
                                                 of 339 of 21
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                Entered02/12/21
                                                          04/07/2112:44:28
                                                                   17:04:33 Desc
                                                                             Desc
                    Exhibit Exhibit
                            C: APOC B Part
                                        Page
                                           4 22 of 3310 of 21
                                              Page
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                Entered02/12/21
                                                          04/07/2112:44:28
                                                                   17:04:33 Desc
                                                                             Desc
                    Exhibit Exhibit
                            C: APOC B Part
                                        Page
                                           4 23 of 3311 of 21
                                              Page
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                Entered02/12/21
                                                          04/07/2112:44:28
                                                                   17:04:33 Desc
                                                                             Desc
                    Exhibit Exhibit
                            C: APOC B Part
                                        Page
                                           4 24 of 3312 of 21
                                              Page
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                Entered02/12/21
                                                          04/07/2112:44:28
                                                                   17:04:33 Desc
                                                                             Desc
                    Exhibit Exhibit
                            C: APOC B Part
                                        Page
                                           4 25 of 3313 of 21
                                              Page
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                Entered02/12/21
                                                          04/07/2112:44:28
                                                                   17:04:33 Desc
                                                                             Desc
                    Exhibit Exhibit
                            C: APOC B Part
                                        Page
                                           4 26 of 3314 of 21
                                              Page
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                Entered02/12/21
                                                          04/07/2112:44:28
                                                                   17:04:33 Desc
                                                                             Desc
                    Exhibit Exhibit
                            C: APOC B Part
                                        Page
                                           4 27 of 3315 of 21
                                              Page
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                Entered02/12/21
                                                          04/07/2112:44:28
                                                                   17:04:33 Desc
                                                                             Desc
                    Exhibit Exhibit
                            C: APOC B Part
                                        Page
                                           4 28 of 3316 of 21
                                              Page
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                Entered02/12/21
                                                          04/07/2112:44:28
                                                                   17:04:33 Desc
                                                                             Desc
                    Exhibit Exhibit
                            C: APOC B Part
                                        Page
                                           4 29 of 3317 of 21
                                              Page
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                Entered02/12/21
                                                          04/07/2112:44:28
                                                                   17:04:33 Desc
                                                                             Desc
                    Exhibit Exhibit
                            C: APOC B Part
                                        Page
                                           4 30 of 3318 of 21
                                              Page
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                Entered02/12/21
                                                          04/07/2112:44:28
                                                                   17:04:33 Desc
                                                                             Desc
                    Exhibit Exhibit
                            C: APOC B Part
                                        Page
                                           4 31 of 3319 of 21
                                              Page
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                Entered02/12/21
                                                          04/07/2112:44:28
                                                                   17:04:33 Desc
                                                                             Desc
                    Exhibit Exhibit
                            C: APOC B Part
                                        Page
                                           4 32 of 3320 of 21
                                              Page
 Case21-10327-elf
Case  21-10327-elf Doc
                    Doc71-10
                        8-2 Filed
                                Filed02/12/21
                                      04/07/21 Entered
                                                Entered02/12/21
                                                          04/07/2112:44:28
                                                                   17:04:33 Desc
                                                                             Desc
                    Exhibit Exhibit
                            C: APOC B Part
                                        Page
                                           4 33 of 3321 of 21
                                              Page
